Case: 15-60048      Document: 00513438864         Page: 1    Date Filed: 03/25/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60048
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 25, 2016
VIDAL ALEXANDER REYES,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A043 738 605


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Vidal Alexander Reyes, a native and citizen of El Salvador, petitions this
court for review of the decision of the Board of Immigration Appeals (BIA),
which affirmed the immigration judge’s (IJ) denial of his applications for
cancellation of removal, withholding of removal, and relief under the
Convention Against Torture (CAT).              Reyes argues that the IJ and BIA
erroneously determined that that he was ineligible for cancellation of removal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60048    Document: 00513438864     Page: 2   Date Filed: 03/25/2016


                                 No. 15-60048

because he had been convicted of an aggravated felony, specifically a 2010
conviction for simple marijuana possession. We lack jurisdiction to review a
final order of removal against an alien who is removable because he has been
convicted of an aggravated felony or a controlled substance violation. 8 U.S.C.
§ 1252(a)(2)(C); see 8 U.S.C. § 1227(a)(2); 8 U.S.C. § 1229b(a)(3). However, we
retain jurisdiction to review constitutional questions and questions of law,
even when the alien is removable under these circumstances. § 1252(a)(2)(D).
      In this matter, the record reflects that Reyes’s 2010 state conviction for
marijuana possession was enhanced based on his 2007 state conviction for the
same crime. The 2010 judgment of conviction also establishes that Reyes
pleaded true to the enhancement. Therefore, the 2010 conviction qualifies as
a drug trafficking offense because it could have been punished as a recidivist
offense under the Controlled Substances Act by a term of imprisonment
exceeding one year. See 8 U.S.C. § 1101(a)(43(B); 18 U.S.C. § 924(c)(2); 18
U.S.C. § 3559(a); 21 U.S.C. § 844(a); Lopez v. Gonzalez, 549 U.S. 47, 60 (2006).
Reyes has not demonstrated that the IJ and BIA erred in finding him ineligible
for cancellation of removal because of a prior aggravated felony conviction. See
Carachuri-Rosendo v. Holder, 560 U.S. 563, 581-82 (2010); Vasquez-Martinez
v. Holder, 564 F.3d 712, 715 (5th Cir. 2009).
      Reyes also asserts that he is entitled to withholding of removal because
of his cultural assimilation to the United States and the dangers faced by
Americans in El Salvador. However, Reyes has not established that it is more
likely than not that his life or freedom will be threatened upon his return to El
Salvador because of his membership in a purported social group. See Orellana-
Monson v. Holder, 685 F.3d 511, 518-19 (5th Cir. 2012); Roy v. Ashcroft, 389
F.3d 132, 138 (5th Cir. 2004); 8 C.F.R. § 208.16(b).




                                       2
    Case: 15-60048    Document: 00513438864     Page: 3       Date Filed: 03/25/2016


                                 No. 15-60048

      Finally, although Reyes mentions his application for protection under
the CAT, he does not brief the issue and, therefore, waives the claim. See
Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003); Yohey v. Collins, 985
F.2d 222, 224 (5th Cir. 1993); FED. R. APP. P. 28(a)(8)(B).
      For the foregoing reasons, Reyes’s petition for review is DENIED.




                                       3